FILE COPY




                                  No. 07-14-00011-CR


Michael Chamberlain                         §     From the 100th District Court
 Appellant                                          of Carson County
                                            §
v.                                                April 16, 2015
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 16, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court is reformed as set forth in the opinion

and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo